Exhibit 10.3

RESTRICTED STOCK AWARD AGREEMENT

Issued Pursuant to the

2009 Incentive Plan

of Barnes & Noble, Inc.

THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”), effective as of the grant
date (“Grant Date”) set forth in the attached Restricted Stock Award Certificate
(the “Certificate”), represents the grant of such number of Shares of Restricted
Stock set forth in the Certificate by Barnes & Noble, Inc. (the “Company”), to
the person named in the Certificate (the “Participant”), subject to the terms
and conditions set forth below and the provisions of the Barnes & Noble, Inc.
2009 Incentive Plan adopted by the Company’s Board of Directors on April 14,
2009 and approved by the Company’s stockholders on June 2, 2009 (the “Plan”).

All capitalized terms shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein. The parties hereto agree as
follows:

1. Grant of Restricted Stock. The Company hereby grants to the Participant the
number of Shares of Restricted Stock set forth in the Certificate, subject to
the terms and conditions of the Plan and this Agreement.

2. Vesting Period: (a) In General. Except as set forth in Section 5 below, if
the Participant’s employment terminates before the last vesting date set forth
in the Certificate, all Shares of Restricted Stock granted hereby that are
unvested as of the date of termination of employment shall be forfeited. Subject
to the terms of this Agreement and the Plan, Shares of Restricted Stock granted
hereby shall vest as indicated in the Certificate. For the specified vesting to
occur on any vesting date set forth therein, the Participant must be
continuously employed by the Company or any of its Affiliates from the Grant
Date through such vesting date.

(b) Vesting. Except as set forth in Section 15 hereof, in no event shall a
Participant have any rights to the Shares of Restricted Stock granted hereunder:
(i) prior to the date such Shares vest pursuant to the vesting schedule set
forth in the Certificate; or (ii) with respect to any partial Share.

3. Voting Rights. All Shares of Restricted Stock issued hereunder, whether
vested or unvested, shall have full voting rights accorded to outstanding
Shares.

4. Dividend Rights. (a) Cash Dividends. The Participant shall be entitled to
receive any cash dividends paid with respect to Shares of Restricted Stock
granted hereunder. Any such cash dividends shall be distributed to the
Participant at the same time cash dividends are paid to holders of Shares.

(b) Non-Cash Dividends. Any stock dividends or other distributions or dividends
of property other than cash with respect to Shares of Restricted Stock granted
hereunder shall be subject to the same forfeiture restrictions and restrictions
on transferability as apply to the Restricted Stock with respect to which such
property was paid.



--------------------------------------------------------------------------------

5. Nontransferability. (a) In General. Except as may be provided in Section 5(b)
below, the Shares of Restricted Stock granted hereby may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution, until such Shares have
vested in accordance with Section 2 hereof and except as provided in the Plan.
No assignment or transfer of any Shares of Restricted Stock in violation of this
Section 5, whether voluntary or involuntary, by operation of law or otherwise,
except by will or the laws of descent and distribution or as otherwise required
by applicable law, shall vest in the assignee or transferee any interest
whatsoever.

(b) Transfers With The Consent of the Committee. With the prior written consent
of the Committee, a Participant may assign or transfer unvested Shares of
Restricted Stock to the Participant’s spouse and/or children (and/or trusts
and/or partnerships established for the benefit of the Participant’s spouse
and/or children) (each transferee thereof, a “Permitted Assignee”); provided,
however, that such Permitted Assignee(s) shall be bound by and subject to all of
the terms and conditions of the Plan and this Agreement relating to the
transferred Shares and shall execute an agreement satisfactory to the Company
evidencing such obligations; and provided further that such Participant shall
remain bound by the terms and conditions of the Plan. The Company shall
cooperate with any Permitted Assignee and the Company’s transfer agent in
effectuating any transfer permitted under this Section 5(b).

6. Termination : (a) Death. In the event a Participant dies while employed by
the Company or any of its Affiliates, all restrictions set forth herein shall
lapse and any unvested Shares of Restricted Stock held by such Participant (or
his or her Permitted Assignee) shall vest in the estate of such Participant or
in any person who acquired such Shares of Restricted Stock by bequest or
inheritance, or by the Permitted Assignee. References in this Agreement to a
Participant shall include any person who acquired Shares of Restricted Stock
from such Participant by bequest or inheritance.

(b) Disability. In the event a Participant ceases to perform services of any
kind (whether as an employee or Director) for the Company or any of its
Affiliates due to permanent and total disability, all restrictions set forth
herein shall lapse and all unvested Shares of Restricted Stock shall immediately
vest in the Participant, or his guardian or legal representative, or a Permitted
Assignee, as of the first date of permanent and total disability (as determined
in the sole discretion of the Committee). For purposes of this Agreement, the
term “permanent and total disability” means the Participant is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or which
has lasted or can be expected to last for a continuous period of not less than
12 months, and the permanence and degree of which shall be supported by medical
evidence satisfactory to the Committee. Notwithstanding anything to the contrary
set forth herein, the Committee shall determine, in its sole and absolute
discretion, (1) whether a Participant has ceased to perform services of any kind
due to a permanent and total disability and, if so, (2) the first date of such
permanent and total disability.

7. Issuance of Restricted Stock. As soon as practicable after the Grant Date,
the Company shall cause to be transferred on the books of the Company, Shares
registered in the name of the Company, as nominee for the Participant,
evidencing the Restricted Stock covered by this Agreement, but subject to
forfeiture to the Company retroactive to the date of grant, if the Certificate
is not duly executed by the Participant and timely returned to the Company.
Until the lapse or release of all restrictions applicable to a grant of
Restricted Stock, the share certificates representing such Restricted Stock
shall be held in custody by the Company or its designee.

 

2



--------------------------------------------------------------------------------

8. Administration. This Agreement and the rights of the Participant hereunder
and under the Certificate are subject to all the terms and conditions of the
Plan, as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan, this Agreement and the Certificate, all of which shall be binding upon
the Participant and Permitted Assignees. Any inconsistency between the Agreement
or the Certificate (on the one hand) and the Plan (on the other hand) shall be
resolved in favor of the Plan.

9. Adjustments. The number of Shares of Restricted Stock granted hereby shall be
subject to adjustment in accordance with Section 12.2 of the Plan.

10. Exclusion from Pension Computations. By acceptance of the Shares of
Restricted Stock granted hereunder, the Participant hereby agrees that any
income or gain realized upon the receipt or disposition of the Shares is special
incentive compensation and shall not be taken into account, to the extent
permissible under applicable law, as “wages”, “salary” or “compensation” in
determining the amount of any payment under any pension, retirement, incentive,
profit sharing, bonus or deferred compensation plan of the Company or any of its
Affiliates.

11. Amendment. The Committee may, with the consent of the Participant, at any
time or from time to time amend the terms and conditions of this grant of Shares
of Restricted Stock. In addition, the Committee may at any time or from time to
time amend the terms and conditions of this grant of Shares of Restricted Stock
in accordance with the Plan.

12. Notices. Any notice which either party hereto may be required or permitted
to give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, or overnight courier, addressed as follows: if to the
Company, at its office at 122 Fifth Avenue, New York, NY 10011, Attn: Human
Resources, or at such other address as the Company by notice to the Participant
may designate in writing from time to time; and if to the Participant, at the
address shown below his or her signature on the Certificate, or at such other
address as the Participant by notice to the Company may designate in writing
from time to time. Notices shall be effective upon receipt.

13. Withholding Taxes. The Company shall have the right to withhold from wages
or other amounts otherwise payable to the Participant (or a Permitted Assignee
thereof), or otherwise require the Participant or Permitted Assignee to pay, any
federal, state, local or foreign income taxes, withholding taxes, or employment
taxes required to be withheld by law or regulations (“Withholding Taxes”)
arising as a result of the grant or vesting of Shares of Restricted Stock, the
transfer of any Shares of Restricted Stock, the making of an election under
Section 83(b) (or any similar provision) of the Internal Revenue Code of 1986
(the “Code”), or any other taxable event occurring pursuant to the Plan
(including, without limitation, the payment of dividends on unvested Shares of
Restricted Stock), this Agreement or the Certificate. If, notwithstanding the
foregoing, the Participant (or Permitted Assignee) shall fail to actually or
constructively make such tax payments as are required, the Company (or its
Affiliates) shall, to the extent permitted by law, have the right to deduct any
such Withholding Taxes from any payment of any kind otherwise

 

3



--------------------------------------------------------------------------------

due to such Participant or Permitted Assignee or to take such other action as
may be necessary to satisfy such Withholding Taxes. In satisfaction of the
requirement to pay Withholding Taxes (but only if the Section 83(b) Election
defined below has not been made with respect to the Restricted Stock granted
hereunder), the Company, in its sole discretion, may elect to satisfy the
obligation for Withholding Taxes by retaining a sufficient number of Restricted
Stock that it would otherwise deliver on a particular vesting date equal to the
amount of any Withholding Taxes due on such vesting date. Notwithstanding the
foregoing discretion, the Company shall satisfy the obligation for Withholding
Taxes by retaining a sufficient number of Shares of Restricted Stock that it
would otherwise deliver on a particular vesting date equal to the amount of any
Withholding Taxes due on such vesting date, unless the Participant has either
(a) made the Section 83(b) Election defined below or (b) provided the Company
with written notice at least 30 days (or such lesser period as may be permitted
by the Company in its sole discretion) in advance of such vesting date that the
Participant will pay the Withholding Taxes in cash. For purposes of the
preceding two sentences, where the Company is to retain Shares to satisfy the
obligation for Withholding Taxes, the net amount of Shares to be delivered to
the Participant on a vesting date shall equal the total number of Shares
otherwise deliverable to the Participant on such vesting date (pursuant to
Section 7 hereof and the Certificate), less such number of Shares having an
aggregate Fair Market Value equal to the amount of such Withholding Taxes (as
determined in the Committee’s sole discretion).

14. Registration; Legend. The Company may postpone the issuance and delivery of
the Shares of Restricted Stock granted hereby until (a) the admission of such
Shares to listing on any stock exchange or exchanges on which Shares of the
Company of the same class are then listed and (b) the completion of such
registration or other qualification of such Shares under any state or federal
law, rule or regulation as the Company shall determine to be necessary or
advisable. The Participant shall make such representations and furnish such
information as may, in the opinion of counsel for the Company, be appropriate to
permit the Company, in light of the then existence or non-existence with respect
to such Shares of an effective Registration Statement under the Securities Act
of 1933, as amended, to issue the Shares in compliance with the provisions of
that or any comparable act.

The Company may cause the following or a similar legend to be set forth on each
certificate representing Shares of Restricted Stock granted hereby unless
counsel for the Company is of the opinion as to any such certificate that such
legend is unnecessary:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE SUBJECT TO FORFEITURE AND
OTHER LIMITATIONS AND RESTRICTIONS AS SET FORTH IN A RESTRICTED STOCK AWARD
AGREEMENT ON FILE WITH THE COMPANY. IN ADDITION, THE SECURITIES REPRESENTED BY
THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER THE ACT, THE AVAILABILITY OF WHICH IS ESTABLISHED BY AN OPINION FROM
COUNSEL TO THE COMPANY.

 

4



--------------------------------------------------------------------------------

15. Change in Control: (a) In the event of the occurrence of a change in control
of the Company (a “Change in Control”), any unvested Shares of Restricted Stock
granted hereunder shall immediately vest. For purposes of this Agreement,
“Change in Control” shall mean an event which shall occur if there is: (i) a
change in the ownership of the Company as defined in Treasury Regulations
1.409A-2(i)(5)(v); (ii) a change in the effective control of the Company as
defined in Treasury Regulations 1.409A-2(i)(5)(vi); or (iii) a change in the
ownership of a substantial portion of the Company’s assets as defined in
Treasury Regulations 1.409A-2(i)(5)(vii). The determination as to the occurrence
of a Change in Control shall be based on objective facts and in accordance with
the requirements of Code Section 409A and the regulations promulgated
thereunder.

(b) Notwithstanding the foregoing, if in the event of a Change in Control, the
successor company assumes or substitutes for the Shares of Restricted Stock
granted hereunder, then the vesting of such Restricted Stock shall not be
accelerated as described in Section 15(a) hereof. Subject to the terms and
conditions of the Plan, Shares of Restricted Stock granted hereunder shall be
considered assumed or substituted for if following the Change in Control, each
Share of Restricted Stock or any award substituted therefor (“Substitute Award”)
represents the same consideration that would have been received in exchange for
one vested Share in the transaction constituting the Change in Control.
Notwithstanding the foregoing, in the event of a termination of the
Participant’s employment by the successor company within twenty-four (24) months
following such Change in Control, the Shares of Restricted Stock granted
hereunder or the Substitute Award held by such Participant at the time of the
Change in Control shall vest as of the day preceding the date of termination
unless the termination was made by the successor company for cause. For purposes
of this Agreement, “cause” shall mean either (i) material failure by the
Participant to perform his or her duties (other than as a result of incapacity
due to physical or mental illness) during his or her employment with the Company
after written notice of such breach or failure and the Participant failed to
cure such breach or failure to the Company’s reasonable satisfaction within five
days after receiving such written notice; or (ii) any act of fraud,
misappropriation, misuse, embezzlement or any other material act of dishonesty
in respect of the Company or its funds, properties, assets or other employees.

16. Section 83(b) Election. If the Participant makes the election contemplated
by Section 83(b) of the Code (a “Section 83(b) Election”) (or any similar
provision of federal, state or local law) with respect to the Restricted Stock
granted hereunder, the Participant shall provide the Company with a copy of such
election within 30 days after the Grant Date (or such earlier date required by
law) and otherwise comply with the provisions of this Section 16. The
Participant hereby agrees, as a condition precedent to any issuance of
Restricted Stock under this Agreement, that on or prior to the date of filing of
any Section 83(b) Election with respect to such Restricted Stock, Participant
shall satisfy the Company’s Withholding Tax obligations with respect to such
Section 83(b) Election by tendering payment to the Company, in readily available
funds, of an amount equal to such Withholding Tax obligation (or enter into such
other arrangement as shall be acceptable to the Company to satisfy such
Withholding Tax obligation).

17. No Tax Advice. Participant hereby acknowledges that the Company has not
provided any specific tax advice to Participant in connection with his or her
participation in the Plan. Participant understands and acknowledges that the
Section 83(b) Election is valid only if made within 30 days after the Grant
Date. Participant will consult with his or her own tax advisors with respect to
any tax consequences relating to a grant of Restricted Stock, participation in
the Plan, and the decision of whether or not to make a Section 83(b) Election.

 

5



--------------------------------------------------------------------------------

18. Miscellaneous.

(a) Neither this Agreement nor the Certificate shall confer upon the Participant
any right to continuation of employment by the Company, nor shall this Agreement
or the Certificate interfere in any way with the Company’s right to terminate
the Participant’s employment at any time.

(b) Except as expressly set forth herein, the Participant shall have no rights
as a stockholder of the Company with respect to the Shares of Restricted Stock
subject to this Agreement until such time as such Shares of Restricted Stock
vest in accordance with Section 2 hereof.

(c) This Agreement and the Certificate shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

(d) To the extent not preempted by federal law, this Agreement and the
Certificate shall be governed by, and construed in accordance with the laws of
the State of Delaware.

(e) All obligations of the Company under the Plan, this Agreement and the
Certificate, with respect to the Shares of Restricted Stock granted hereunder,
shall be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Company.

(f) The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

(g) By accepting this grant of Shares of Restricted Stock, the Participant and
each person claiming under or through the Participant shall be conclusively
deemed to have indicated their acceptance and ratification of, and consent to,
any action taken under the Plan by the Company, the Board or the Committee.

(h) The Participant, every person claiming under or through the Participant, and
the Company hereby waives to the fullest extent permitted by applicable law any
right to a trial by jury with respect to any litigation directly or indirectly
arising out of, under, or in connection with the Plan, this Agreement or the
Certificate.

(i) The order of precedence as between the Plan, this Agreement or the
Certificate, and any written employment agreement between Participant and the
Company shall be as follows: If there is any inconsistency between (a) the terms
of this Agreement or the Certificate (on the one hand) and the terms of the Plan
(on the other hand); or (b) any such written employment agreement (on the one
hand) and the terms of the Plan (on the other hand), the Plan’s terms shall
completely supersede and replace the conflicting terms of this Agreement, the
Certificate or the written employment agreement (as the case may be). If there
is any inconsistency between the terms of this Agreement or the Certificate (on
the one hand) and the terms of Participant’s written employment agreement, if
any (on the other hand), the terms of this Agreement or the Certificate (as the
case may be) shall completely supersede and replace the conflicting terms of the
written employment agreement unless such written employment agreement was
approved by the Committee, in which event such written employment agreement
shall completely supersede and replace the conflicting terms of this Agreement
or the Certificate (as the case may be).

 

6



--------------------------------------------------------------------------------

19. Exculpation. The Shares of Restricted Stock granted hereunder and all
documents, agreements, understandings and arrangements relating hereto have been
issued on behalf of the Company by officers acting on its behalf and not by any
person individually. None of the officers, Directors or stockholders of the
Company nor the Directors, officers or stockholders of any Affiliate of the
Company shall have any personal liability hereunder or thereunder. The
Participant shall look solely to the assets of the Company for satisfaction of
any liability of the Company in respect of the Shares of Restricted Stock
granted hereunder and all documents, agreements, understanding and arrangements
relating hereto and will not seek recourse or commence any action against any of
the Directors, officers or stockholders of the Company or any of the Directors,
officers or stockholders of any Affiliate, or any of their personal assets, for
the performance or payment of any obligation hereunder or thereunder. The
foregoing shall also apply to any future documents, agreements, understandings,
arrangements and transactions between the parties hereto with respect to the
Shares of Restricted Stock granted hereunder.

20. Captions. The captions in this Agreement are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

7



--------------------------------------------------------------------------------

Tax Consequences of a Grant of Restricted Stock

Pursuant to the Barnes & Noble, Inc. 2009 Incentive Plan (the “Plan”), you have
been granted shares of restricted stock of Barnes & Noble, Inc. (“Barnes &
Noble”), subject to the terms and conditions set forth in your Restricted Stock
Award Agreement, the accompanying Certificate to such Restricted Stock Award
Agreement, and the terms of the Plan itself.

As a result of the receipt of shares of restricted stock of Barnes & Noble, you
should have the following tax consequences, based on current law (which could
change, possibly with retroactive effect):

If You Do Not Make a Section 83(b) Election

If you do not make a Section 83(b) election, then you will recognize
compensation income equal to the fair market value of the shares of restricted
stock at the time such shares become vested. Such compensation income (reported
on IRS Form W-2) will be subject to federal and state income and employment tax
withholding on the vesting date(s).

To satisfy your tax withholding obligations on any vesting date, Barnes & Noble
will retain an amount of your shares from those that would otherwise vest on
such date having a fair market value equal to the amount of your tax withholding
obligations, unless you made the Section 83(b) election described below or
furnish written notice to Barnes & Noble at least 30 days in advance of your
vesting date that you will pay your tax withholding obligations in cash.

After the date of vesting, if you sell the vested stock, you generally will have
capital gain or loss equal to the difference between the fair market value of
the stock on the date of sale and your basis in the stock, which should equal
the amount of compensation income you recognized at vesting. Any such capital
gain or loss will be long-term capital gain or loss if the stock has been held
for more than one year.

If You Make a Section 83(b) Election

If you make a Section 83(b) election, you will have Form W-2 compensation income
equal to the fair market value of the shares of restricted stock at the time the
shares are granted. Such compensation income will be subject to federal and
state income and employment tax withholding at the time the restricted stock is
granted. TO BE VALID THE ELECTION MUST BE FILED WITH THE IRS SERVICE CENTER
WHERE YOU NORMALLY FILE YOUR FORM 1040 NO LATER THAN 30 DAYS AFTER THE DATE THE
RESTRICTED STOCK WAS GRANTED TO YOU. Failure to file within the 30-day period
will invalidate your Section 83(b) election. In addition, the Section 83(b)
election, once made, is irrevocable unless the IRS consents to the revocation.
The IRS requires you to provide the Company with a copy of the election so that
we may properly withhold taxes and report the income, and you must file a copy
of the election with your tax return for the year in which such election is
effective.

After the date of vesting, if you sell the vested stock, you will have capital
gain or loss equal to the difference between the fair market value of the stock
on the date of sale and your basis in the stock, which should equal the amount
of compensation income you recognized on the date of grant pursuant to the
Section 83(b) election. Any such capital gain or loss will be long-term capital
gain or loss if the stock has been held for more than one year.



--------------------------------------------------------------------------------

Thus, by making the Section 83(b) election, all future appreciation from the
date of grant of the restricted stock is taxed as capital gain. If no
Section 83(b) election is made, all future appreciation from the date of grant
of the restricted stock until the date the restricted stock becomes vested is
taxed as ordinary income.

Please contact us at 800-799-5335 if you would like a sample Section 83(b)
Election Form. If you determine that a Section 83(b) Election is appropriate for
you, your Section 83(b) Election Form must be filed with the IRS Service Center
where you normally file your Form 1040 within 30 days of the date the restricted
stock was granted to you, and a copy must be promptly provided to the Company.
In addition, you must attach a copy of your Section 83(b) election with your
federal income tax return for the year of grant.

However, if you make the Section 83(b) election, then in the event you forfeit
the shares upon termination of employment before the vesting period expires, you
will not be entitled to a tax deduction for the amount that was reported as
compensation income when the the shares were granted.

This is a general summary of the tax consequences of the receipt of Barnes &
Noble restricted stock. We strongly recommend that you consult your tax advisor
before making a Section 83(b) election to review the possible benefits and
detriments of such election given your specific situation.

 

2